 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Gilbert Mota,                                     No. CV-17-00555-TUC-EJM
10                   Plaintiff,                        ORDER
11   v.
12   Commissioner         of      Social   Security
     Administration,
13
                     Defendant.
14
15          Pending before the Court is Defendant’s Motion to Alter or Amend Judgment
16   Pursuant to Fed. R. Civ. P. 59(e). (Doc. 29).
17          Under Rule 59(e) of the Federal Rules of Civil Procedure, a party may file a
18   “motion to alter or amend a judgment.” The Ninth Circuit has explained that [s]ince
19   specific grounds for a motion to amend or alter are not listed in the rule, the district court
20   enjoys considerable discretion in granting or denying the motion.” McDowell v.
21   Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999) (en banc) (per curiam) (internal
22   quotation marks omitted). But amending a judgment after its entry remains “an
23   extraordinary remedy which should be used sparingly.” Id. (internal quotation marks
24   omitted). In general, there are four basic grounds upon which a Rule 59(e) motion may be
25   granted: (1) if such motion is necessary to correct manifest errors of law or fact upon
26   which the judgment rests; (2) if such motion is necessary to present newly discovered or
27   previously unavailable evidence; (3) if such motion is necessary to prevent manifest
28   injustice; or (4) if the amendment is justified by an intervening change in controlling law.
 1   Id.; Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1112 (9th Cir. 2011). Rule 59(e) “may not
 2   be used to relitigate old matters, or to raise arguments or present evidence that could have
 3   been made prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471,
 4   485 n.5 (2008) (citation omitted).
 5          The Court’s previous Order (Doc. 26) fully explained the Court’s reasoning for its
 6   decision. The Court will not repeat itself again here. Accordingly,
 7          IT IS HEREBY ORDERED denying Defendant’s Motion to Alter or Amend
 8   Judgment Pursuant to Fed. R. Civ. P. 59(e). (Doc. 29).
 9          Dated this 9th day of September, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
